Order issued December 12, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00989-CV
                          ———————————
              IN RE SHAYNA (DEBOISE) HERRING, Relator



         Original Proceeding on Petition for Writ of Habeas Corpus


                         MEMORANDUM ORDER

      Relator, Shayna (Deboise) Herring, has filed a petition for writ of habeas

corpus arising from a contempt proceeding where the trial court’s December 11,

2014 commitment order sentenced her to 180 days in jail to be served on weekends

beginning Friday, December 12, 2014, at 6:00 p.m.1 The Court is of the tentative



1
      The underlying case is In the Interest of J.P.D., Cause No. 2010-45732, in
      the 247th District Court of Harris County, Texas, the Honorable Bonnie
      Crane Hellums presiding.
opinion that a serious question concerning the relief requires further consideration.

See TEX. R. APP. P. 52.8(b).

      Accordingly, the Court orders the Sheriff of Harris County to discharge

relator from custody upon relator executing and filing with the Sheriff of Harris

County a good and sufficient bond, conditioned as required by law, in the amount

of $500.00. See TEX. R. APP. P. 52.8(b)(3), 52.10(b); see also TEX. GOV’T CODE §

22.221(d) (West 2004).

      In addition, although relator stated in her appendix that she relies on the

reporter’s record to be filed for the hearing held on December 8, 2014, she did not

indicate whether she had requested and paid for the record and when it may be

filed. Accordingly, we order relator, within five days of the date of this order,

to provide evidence of requesting the reporter’s record on an expedited basis for

the December 8, 2014 hearing and payment for or arrangements to pay for

preparation of the reporter’s record. See TEX. R. APP. P. 52.7(a)(2).

      It is further ordered that the real party in interest Caston Lee Deboise shall

have 30 days from the date of this order to file a brief in response to the petition

with any relevant portions of the record. See TEX. R. APP. P. 52.4(e), 52.8(b)(1).

      It is so ORDERED.



                                              /s/ Laura Carter Higley
                                              Justice
                                          2